Citation Nr: 0419401	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-05 252	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Parkinson's Disease 
secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 50 percent for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


REMAND

The appellant is a veteran who served on active duty from 
June 1962 to February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January and July 
2002 by the New Orleans, Louisiana, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for Parkinson's Disease and 
denied a rating in excess of 30 percent for major depressive 
disorder.  In January 2003, the RO granted an increased 50 
percent rating for major depression.  In January 2004, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in May 2001, May 2002, and October 2002.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends his Parkinson's Disease 
was incurred as a result of medication, including Thorazine, 
he was given during active service for treatment of his 
psychiatric disorder.  In support of his claim the veteran 
has submitted medical literature indicating a causal 
relationship between Thorazine and Parkinsonism.  Although 
the veteran underwent VA examination in October 2001 and a 
negative etiology opinion was provided, the examiner did not 
comment upon the medical literature of record.  The veteran 
subsequently submitted additional medical literature in 
support of his claim without waiver of agency of original 
jurisdiction review.  Therefore, the Board finds further 
development is required prior to appellate review.

In addition, records indicate the veteran is presently 
receiving Social Security Administration (SSA) benefits and 
that he receives ongoing treatment pertinent to the issues on 
appeal at VA medical facilities.  Generally, VA records are 
held to be within the Secretary's control and are considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for 
disorders pertinent to the issues on 
appeal.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.  

3.  The RO should obtain the records 
associated with the veteran's claim for 
SSA benefits.  

4.  The veteran should be scheduled for 
examinations by appropriate medical 
specialists who have not previously 
examined him for VA compensation purposes 
for opinions (a) as to whether it is as 
likely as not his Parkinson's Disease was 
incurred in or aggravated by active 
service, to include as a result of any 
medication provided during active 
service, and (b) as to the current nature 
and extent of his service-connected major 
depressive disorder.  The claims folder 
must be available to, and reviewed by, 
the examiner(s).  Additional tests or 
studies should be performed as necessary 
for an adequate opinion.  The examiner(s) 
should reconcile any opinions given with 
the other evidence of record and provide 
a complete rationale.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If the benefits sought remain 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


